Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  February 5, 2020                                                Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem
  159660-1(83)
                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
                                                                    Richard H. Bernstein
                                                                    Elizabeth T. Clement
  MAEGAN TURNER, by WALTER SAKOWSKI,                                Megan K. Cavanagh,
  Conservator,                                                                        Justices
               Plaintiff,
  and
  RIVERVIEW MACOMB HOME &
  ATTENDANT CARE, LLC,
           Intervening Plaintiff,
                                               SC: 159660
  v                                            COA: 339624
                                               Wayne CC: 16-002031-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee,
  and
  ENTERPRISE LEASING CORPORATION OF
  DETROIT, LLC and EAN HOLDINGS, LLC,
            Defendants/Cross-Defendants-
            Appellants,
  and
  ESTATE OF JASON PUCKETT, by GARY
  DUANE RUPP, Personal Representative,
            Defendant/Cross-Plaintiff,
  and
  PATSY VILLNEFF and TAMERA HARPER,
             Defendants/Cross-Defendants.
  _________________________________________/
                                                                                                               2

JONTE EVERSON,
         Plaintiff,
                                                                  SC: 159661
v                                                                 COA: 339815
                                                                  Washtenaw CC: 16-000359-NF
FARMERS INSURANCE EXCHANGE,
         Defendant/Third-Party
         Plaintiff-Appellee,
and
ENTERPRISE LEASING COMPANY,
           Third-Party Defendant-Appellant.
_________________________________________/

       On order of the Chief Justice, the motion of the Michigan Automobile Insurance
Placement Facility to participate as an amicus curiae and to file an amicus brief within the
time allowed by MCR 7.312(H)(3) is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                               February 5, 2020

                                                                             Clerk